Citation Nr: 0802021	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  03-20 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for residuals of a total 
abdominal hysterectomy.



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1974 to 
January 1977. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in October 2003.  A transcript of that 
hearing is of record.


FINDING OF FACT

The veteran does not have residuals of a total abdominal 
hysterectomy traceable to military service.


CONCLUSION OF LAW

The veteran does not have residuals of a total abdominal 
hysterectomy that are the result of disease or injury 
incurred in or aggravated during active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr 
05, 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, remand and subsequent RO actions may 
"essentially cure[] the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in October 
2001, June 2004, December 2005, June 2006, and February 2007.  
(Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the appellant's 
claims, any timing errors have been cured in the process of 
the previous remands and RO subsequent actions.  Id.)

Specifically, regarding VA's duty to notify, the 
notifications to the veteran apprised her of what the 
evidence must show to establish entitlement to service 
connection, what evidence and/or information was already in 
the RO's possession, what additional evidence and/or 
information was needed from the veteran, what evidence VA was 
responsible for getting, and what information VA would assist 
in obtaining on the veteran's behalf.  The RO specifically 
requested that the veteran either identify or submit any 
evidence or information she had pertaining to her claim.  The 
RO also provided a statement of the case (SOC) and two 
supplemental statements of the case (SSOCs) reporting the 
results of its review of the issue and the text of the 
relevant portions of the VA regulations.  The veteran was 
apprised of the criteria for assigning disability ratings and 
for award of an effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), VA and private medical 
records, and secured examinations in furtherance of her 
claim.  VA has no duty to inform or assist that was unmet.

The veteran alleges that a total abdominal hysterectomy 
performed in September 2000 is related to gynecological 
symptoms and problems she experienced while in the service.  
The veteran stated that when she complained of menstrual 
problems in service, she was prescribed birth control pills, 
and she was told that her problems were related to the warm 
climates where she was stationed.

The veteran's entrance and discharge examinations reveal a 
normal clinical evaluation for the genitourinary system and 
the examinations did not note any other gynecological 
problems or abnormalities.  However, the SMRs do contain 
entries dated in January 1974 and December 1975 noting 
vaginitis; and a November 1974 entry noted intermittent right 
and left lower quadrant abdominal pain, with no history of 
dysmennorhea.  In addition, the SMRs document that the 
veteran was evaluated for complaints of vaginal discharge 
with burning and itching in September and October of 1975, 
and November of 1976.

The record contains a September 2000 physician's statement by 
E.M., M.D., diagnosing the veteran with symptomatic uterine 
fibroids, and noting that she underwent a total abdominal 
hysterectomy, bilateral salpingo-oophorectomy.  Additionally, 
a September 2000 discharge summary noted that an ultrasound 
revealed an enlarged uterus with a fibroid and stated that in 
light of these findings, the veteran elected to have a total 
abdominal hysterectomy and was now status-post total 
abdominal hysterectomy secondary to symptomatic leiomyomata 
uteri.

The veteran was afforded a VA gynecological examination in 
June 2006, at which point the examiner noted that the veteran 
underwent a hysterectomy approximately 24 years after being 
discharged from the military because of a pelvic mass, 
presumably a fibroid uterus.  The examiner opined that he did 
not believe that this hysterectomy was in anyway related to 
any condition that the veteran had while on active duty.

In December 2007, the Board remanded the veteran's claim for 
another medical opinion because the June 2006 examination was 
conducted based solely on a history provided by the veteran, 
i.e., without a review of the claims folder and pertinent 
medical evidence.

Another VA gynecological examination was conducted in June 
2007, by the same examiner.  The examiner noted that he had 
reviewed the veteran's SMRs and offered a brief medical 
history of the veteran's in-service gynecological complaints 
and problems.  The examiner noted that the issue at hand 
stemmed from the fact that during her active duty the veteran 
complained of lower abdominal pain, intermittent and heavy 
menses, and requested birth control pills.  However, physical 
examination was unremarkable and the abdomen was soft, there 
were no masses or hernia, and the veteran was started on 
birth control pills at that point.  The examiner noted that 
she had an evaluation in January 1974 where she was diagnosed 
with trichomonas vaginitis and treated with Flagyl.  The 
examiner noted no other entries in the SMRs pertaining to 
gynecological problems, other than an entry in April 1975 
where the veteran's birth control pill prescription was 
refilled.  

Although the examiner noted no other documented gynecologic 
visits while on active duty, he noted that after leaving 
active duty, in September 2000, the veteran underwent a total 
abdominal hysterectomy because of a large fibroid uterus and 
menorrhagia.  At that time, the examiner noted that the 
veteran was anemic with a hemocrit of 34, and a large fibroid 
uterus was resected, including a bilateral salpingo-
oophorectomy.  The final pathology confirmed a benign uterine 
leiomyoma and unremarkable tubes and ovaries.

The examiner opined that after reviewing the claims file and 
the records from her military service, as well as the reports 
of the procedure, there was no relationship between the 
veteran's military history and the need for a hysterectomy.  
The examiner reasoned that there was no plausible mechanism 
that a trichomonas vaginitis in the remote past could account 
for her developing a fibroid uterus and menorrhagia, and 
noted that while on active duty, the veteran was not 
diagnosed with a fibroid uterus.  Therefore, the examiner 
concluded that there was no relationship between the veteran 
needing a hysterectomy and her gynecologic history of 
vaginitis while on active duty.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

In this case, the entrance and discharge examinations both 
documented a normal genitourinary system, but entries in the 
service medical records note several complaints of vaginal 
discharge with itching and burning, and contain assessments 
of vaginitis.  Specifically, as noted above, January 1974 and 
December 1975 entries note vaginitis, and entries dated in 
September and October of 1975, and November of 1976, note 
that the veteran was evaluated for complaints of vaginal 
discharge with burning and itching.  However, despite these 
in-service gynecological complaints, and the documented total 
abdominal hysterectomy in September 2000, (23 years after 
discharge), there is no evidence of a nexus between the 
veteran's in-service symptoms and her September 2000 total 
abdominal hysterectomy.  In fact, the June 2007 VA examiner, 
after conducting a review of the medical evidence in the 
record, definitely concluded that there was no relationship 
between the veteran needing a hysterectomy and her 
gynecologic history of vaginitis while on active duty.  The 
examiner explained that it was not plausible that a 
trichomonas vaginitis in the remote past could account for 
her developing a fibroid uterus and menorrhagia, and noted 
that while on active duty, the veteran was not diagnosed with 
a fibroid uterus.  The Board notes that there is no evidence 
of record that calls into question or contradicts the 
conclusion of this VA examiner.  As such, because there is no 
documented nexus between the veteran's in-service 
gynecological symptoms and her September 2000 total abdominal 
hysterectomy, service connection must be denied.

The Board acknowledges the veteran's contention that her 
post-service total abdominal hysterectomy was related to her 
in-service gynecological complaints, but there is no evidence 
of record showing that the veteran has the specialized 
medical education, training, and experience necessary to 
render competent medical diagnoses or opinion as to the 
etiology of her need for a hysterectomy.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) 
(2007).  Consequently, the veteran's own assertions as to the 
etiology of her post-service problems have no probative 
value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.  


ORDER

Entitlement to service connection for residuals of a total 
abdominal hysterectomy is denied.


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


